                     Case 1:12-cv-06758-LAP Document 105 Filed 12/29/20 Page 1 of 2




                                                        LAW OFFICES
                                          HARTMAN & WINNICKI, P.C.
 Dariusz M. Winnicki *º                               74 PASSAIC STREET                         Phone: (201) 967-8040
 Richard L. Ravin *º□                            RIDGEWOOD, NEW JERSEY 07450
 Daniel L. Schmutter*                                                                           Fax: (201) 967-0590
 Andrew T. Wolfe*                                            * * *
________________                                                                                    ________________
* New York and New Jersey Bars                              WEBSITE                                 Porter E. Hartman (1920-2009)
 º Florida Bar                                                                                      Charles R. Buhrman (1938-1994)
□ Washington, D.C. Bar
◊ New Jersey Bar
                                                   www.hartmanwinnicki.com                          William T. Marsden (1943-1993)
                                                                                                    Cyrus D. Samuelson (1911-1998)




                                                                      November 2, 2020

           Via Email (PreskaNYSDChambers@nysd.uscourts.gov)
           Hon. Loretta A. Preska, U.S.D.J.
           Daniel Patrick Moynihan
           United States Courthouse
           500 Pearl St.
           New York, NY 10007-1312

                         Re:     Allen v. Chanel, Inc., No. 12 Civ. 6758 (LAP)

           Dear Judge Preska:

                   We represent nonparties and prospective intervenors Electronic Frontier
           Foundation, Inc. (“EFF”) and Prof. Eugene Volokh of UCLA Law School. Please accept
           this reply letter in further support of the request of EFF and Professor Volokh for a pre-
           motion conference regarding a motion to intervene and unseal the record in this case.

                   1.         Ms. Allen’s concern about this litigation having a possible “future adverse
           impact on [her] employment . . . is not a ‘higher value’ sufficient to overcome the
           presumption of access to judicial documents.” Under Seal v. Under Seal, 273 F. Supp. 3d
           460, 470 (S.D.N.Y. 2017) (citations omitted). “Neither the possibility of some harm to [a
           litigant’s] . . . reputation nor to [her] employment prospects is a higher value sufficient to
           overcome the strong presumption in favor of access.” Doe v. City of N.Y., 15-CV-117
           (AJN), 2019 WL 4392533, at *2 (S.D.N.Y. Sept. 13, 2019) (cleaned up). “Protection
           against [the] possibility” that court records “may be read by future employers who may be
           less likely to hire [a litigant] as a result of” what they learn in the records “does not rise to
           the level of a higher value recognized in the Second Circuit.” Alexandria Real Estate
           Equities, Inc. v. Fair, No. 11 Civ. 3694 (LTS), 2011 WL 6015646, at *3 (S.D.N.Y. Nov.
           30, 2011).

                         Parties in a vast range of cases worry that things said—by the court, by an
     Case 1:12-cv-06758-LAP Document 105 Filed 12/29/20 Page 2 of 2

Hon. Loretta A. Preska, U.S.D.J.
November 2, 2020
Page 2



adversary, or even in the party’s own papers—will damage their reputations and future
business or professional prospects. “Every lawsuit has the potential for creating some
adverse or otherwise unwanted publicity for the parties involved.” Pansy v. Borough of
Stroudsburg, 23 F.3d 772, 787 n.18 (3d Cir. 1994) (citation omitted). Likewise, in many
cases, a litigant will claim she lost because of alleged misbehavior by her attorney.

       But “ours is a common-law system based on the ‘directive force’ of precedents,”
and its “effective and efficient functioning demands wide dissemination of judicial
decisions.” Lowenschuss v. West Pub. Co., 542 F.2d 180, 185 (3d Cir. 1976). More
importantly, “the bright light cast upon the judicial process by public observation
diminishes the possibilities for injustice, incompetence, perjury, and fraud.” Gambale v.
Deutsche Bank AG, 377 F.3d 133, 140 (2d Cir. 2004) (quotation marks and citation
omitted). Sealing cases such as Ms. Allen’s would shift to a system of secrecy rather than
openness, thus undermining the public’s “understanding of the judicial system” and the
public’s “perception of its fairness.” Id. The normal remedy for alleged attorney
misbehavior is a malpractice lawsuit or a sanctions award—not preventing innocent
members of the public from accessing court documents and monitoring the judicial
process.

        2.       EFF and Prof. Volokh want to write about this case now precisely because
of the sealing order, and the deindexing/takedown order. The underlying litigation was by
itself outside the area of EFF’s and Volokh’s particular expertise, though it was obviously
of interest to other commentators. But the sealing and deindexing/takedown orders—
which potentially violate the Free Speech Clause, the Due Process Clause, the First
Amendment right of access to court records, and the common-law right of access—are
exactly the sort of thing that EFF and Volokh routinely write about. And to write
comprehensively and comprehensibly about those orders, EFF and Volokh also need to
discuss and link to the original documents that those orders were trying to seal and to
erase from the Internet.

                                                    Respectfully submitted,

                                                       Daniel L. Schmutter
                                                    Daniel L. Schmutter
                                                    Hartman & Winnicki, P.C.
                                                    74 Passaic Street
                                                    Ridgewood, NJ 07450
                                                    (201) 967-8040
                                                    dschmutter@hartmanwinnicki.com
DLS:srs
cc: Marshall Bellovin (via email)
    Lorie Almon (via email)
    Mary Ahrens Vadasz (via email)
